UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                           )
Phillip T. Petty,                          )
                                           )
   Plaintiff,                              )
                                           )
              v.                           ) Civil No. 14-cv-1883 (APM)
                                           )
Carolyn W. Colvin,                         )
   Acting Commissioner of Social Security, )
                                           )
   Defendant.                              )
_________________________________________ )

                                  MEMORANDUM OPINION

       This matter is before the court on the Report and Recommendation (R&R) filed by

Magistrate Judge Alan Kay on August 8, 2016. R&R, ECF No. 21. The 14-day period during

which the parties may file objections to the R&R has expired, see Local Civil Rule 72.3(b), and

neither party has filed objections.

       Plaintiff Phillip T. Petty moved to have this matter remanded to the Social Security

Administration for a new hearing. See Pl.’s Mot. for Summ. J., ECF No. 16. Defendant Colvin

cross-moved for an order affirming the decision denying Plaintiff’s claim for supplemental

security income payments. See Defs.’ Mot. for Summ. J., ECF No. 18. In a thorough R&R, Judge

Kay recommended that the parties’ cross-motions be granted in part and denied in part.

Specifically, he recommended that the court remand the case so that the Social Security

Administration “can properly address Plaintiff’s moderate mental limitations in concentration,

persistence, and pace with respect to his [residual functional capacity] and the hypothetical. The

remaining challenges concerning Plaintiff’s social functioning, credibility, and the need to sit and

stand should be denied.” R&R at 24-25.
       After consideration of the R&R of Judge Kay, the absence of any party’s objection thereto,

the entire record before the court, and the applicable law, the court will adopt Judge Kay’s R&R

and grant in part and deny in part both parties’ Motions.

       A separate final order accompanies this Memorandum Opinion.




Dated: September 2, 2016                             Amit P. Mehta
                                                     United States District Judge




                                                2